Citation Nr: 0906398	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-21 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
epididymitis with orchitis, claimed as testicular pain.  

2.  Entitlement to service connection for renal 
insufficiency.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1981 to January 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Petersburg, Florida in November 2008.  A written transcript 
of that hearing was prepared and a copy of that transcript 
has been incorporated into the evidence of record.  

After the RO issued the final SOC in June 2006, and after the 
appeal was transferred to the Board, the Veteran submitted 
additional evidence pertinent to the appeal.  VA regulations 
require that pertinent evidence submitted by the appellant 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2008).  The 
appellant provided a waiver of review by the agency of 
original jurisdiction in November 2008.  Appellate review may 
proceed.


FINDINGS OF FACT

1.  The Veteran's bilateral epididymitis with orchitis 
manifested during his military service.  

2.  The Veteran's renal insufficiency manifested during his 
military service.  

3.  The Veteran's hypertension manifested during his military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for epididymitis with 
orchitis, claimed as testicular pain, have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

The criteria for service connection for renal insufficiency 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service Connection for Epididymitis, Claimed as Testicular 
Pain

The Veteran contends that he is entitled to service 
connection for testicular pain.  Upon review of the evidence 
of record, the Board finds that the competent medical 
evidence of record demonstrates that the Veteran was 
diagnosed with bilateral epididymitis with orchitis during 
his military service, and has continued to receive treatment 
for this condition since his separation from service.  
Therefore, the Board finds that the Veteran is entitled to 
service connection for epididymitis with orchitis.  

The Board notes that the Veteran's claim was denied by the RO 
because the record contained no evidence of a current 
diagnosis of a testicular disorder, aside from pain.  As 
noted by the RO, pain in and of itself is not considered to 
be a disability for rating purposes.  Since the RO decision, 
however, the Veteran has submitted additional medical records 
establishing that he has a current diagnosis of epididymitis.  

In-service medical evidence demonstrates that the Veteran was 
treated for testicular pain, which was diagnosed as 
epididymitis.  A private medical report from October 2005 
notes that the Veteran was seen with complaints of right 
testicular pain.  Upon examination, the Veteran was found to 
have mild congestive epididymitis.  The record also indicates 
that the Veteran exhibited signs and symptoms of post-
vasectomy congestive epididymitis.  The record contains 
evidence establishing that the Veteran did in fact undergo a 
vasectomy in August 1989 while on active duty.  Finally, a 
treatment note from the time of the Veteran's retirement in 
January 2006 notes that the Veteran had testicular pain, 
which was believed to be epididymitis by a previous 
physician.  The Veteran indicated during his retirement 
examination of January 2006 that he still experienced 
testicular pain.  Therefore, the evidence establishes that 
the Veteran was diagnosed with epididymitis with pain during 
active duty.  

The medical evidence of record also suggests that the Veteran 
has continued to seek treatment for epididymitis since his 
retirement from active duty.  A November 2006 testicular 
ultrasound from Patrick Air Force Base revealed that the 
Veteran was suffering from bilateral chronic epididymitis, as 
well as bilateral mild hydroceles.  Also, a May 2007 private 
treatment note indicates that the Veteran has continued to 
seek treatment for testicular pain since the ultrasound.  The 
Veteran was noted to have testicular pain and scrotal 
neuralgia.  An anesthetic agent was injected into the 
Veteran's right genito-femoral region to relieve the pain.  

The Board notes that in a May 2006 VA genitourinary 
examination, the Veteran's testicular pain was noted to be 
resolved.  According to this examination report, the 
Veteran's testicular pain resolved within 3 to 4 weeks with 
no reoccurrence.  However, the remaining medical evidence of 
record suggests that even if the Veteran was not experiencing 
pain at the time of examination, his overall disability had 
not resolved.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  We are mindful that the 
Board cannot make its own independent medical determinations, 
and that the Board must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  

The Veteran was noted to have epididymitis in January 2006 
and an ultrasound confirmed this in November 2006 - 
approximately 6 months after the date of the Veteran's VA 
examination.  The record also establishes that the Veteran 
has continued to seek treatment for testicular pain since his 
separation from service.  Therefore, when considering the 
totality of the evidence, the Board finds that the Veteran's 
epididymitis had not in fact resolved as of May 2006.  

This conclusion is supported by the testimony provided by the 
Veteran during his November 2008 hearing testimony.  
According to the Veteran, he first experienced testicular 
pain around September 2005.  The Veteran testified that he 
has continued to experience pain in his right testicle since 
that time.  As a layperson, the Veteran is competent to 
testify to matters not requiring medical training, such as 
pain.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
Board finds the Veteran's testimony on this matter to be 
credible.  

Service connection requires a medical diagnosis of a current 
disability, evidence of the in-service occurrence of a 
disease or injury and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  In the 
present case, the evidence establishes that the Veteran was 
diagnosed with epididymitis during his military service.  It 
also establishes that the Veteran presently suffers from 
epididymitis which was again diagnosed in November 2006.  
Finally, the evidence suggests that there is a nexus between 
the Veteran's current symptomatology and his in-service 
diagnosis.  While epididymitis is not a condition for which a 
presumption of service incurrence is applicable, the close 
proximity in time of these diagnoses both during and after 
service, and the Veteran's lay testimony, is evidence which 
the Board must weigh along with the other evidence of record.  
See 38 C.F.R. §§ 3.307, 3.309 (2008).  

In short, the in-service diagnosis of epididymitis, the 
proximity in time to the post-service diagnosis of 
epididymitis, and the Veteran's testimony as to continuity of 
symptomatology outweighs the absence of medical evidence 
directly linking the two diagnoses.  The Board finds the 
preponderance of the evidence demonstrates that the Veteran's 
current epididymitis and testicular pain had its onset during 
the Veteran's military service.  Therefore, having afforded 
the Veteran the full benefit of the doubt, the Board finds 
that the Veteran is entitled to service connection for 
epididymitis.  See 38 U.S.C. § 5107(b).


Service Connection for Renal Insufficiency

The Veteran contends that he is entitled to service 
connection for renal insufficiency.  Upon review of the 
evidence of record, the Board finds that the Veteran was 
diagnosed with chronic renal insufficiency during his active 
military service and has continued to be diagnosed with renal 
insufficiency since his separation from service.  As such, 
the Board finds that the preponderance of the evidence is in 
support of a grant of service connection.  

Records from the Veteran's military service establish that he 
suffered from renal insufficiency during his military 
service.  A December 2004 treatment note indicates that the 
Veteran had chronic kidney disease, but his kidney function 
was noted to have been stable for the past year.  A follow up 
report from January 2005 notes that the Veteran had elevated 
creatinine levels, and the Veteran was assigned a diagnosis 
of mild renal insufficiency of unknown etiology.  The Veteran 
was later diagnosed with chronic renal impairment in a July 
2005 treatment record.  A September 2005 chronic illness care 
sheet notes that, among other illnesses, renal insufficiency 
was one of the Veteran's chronic illnesses.  A November 2005 
medical note indicates that the Veteran had increased 
creatinine a few months earlier.  According to the physician, 
it was possible that the Veteran may have been dehydrated.  A 
separate November 2005 treatment note, specifically an Air 
Force Review in Lieu of Medical Evaluation Board, indicates 
that the Veteran's laboratory results from 2001 to 2003 noted 
glomerular filtration rates (GFR) between 59 and 61.  This 
was noted to be representative of chronic renal 
insufficiency.  Finally, the Veteran's retirement examination 
of January 2006 assigned a diagnosis of renal insufficiency, 
noting that the Veteran's renal function was stable at the 
time, but the Veteran was to avoid nonsteroidal anti-
inflammatory drugs (NSAIDS).  As such, the Veteran was noted 
to have chronic renal insufficiency for a number of years 
prior to his separation from active military duty.  

The evidence also demonstrates that the Veteran still had 
renal insufficiency after his separation from service.  A VA 
lab report of record notes that the Veteran had a GFR of 58 
in May 2006 and a GFR of 54 in July 2006.  The report also 
notes that chronic kidney disease is defined as a GFR of less 
than 60 for at least 3 months.  A September 2006 treatment 
note from Patricks Air Force Base indicates that the Veteran 
had a GFR of 54.  In August 2007, the Veteran was noted to 
have a GFR of 49.  This lab report again noted that chronic 
kidney disease was defined as a GFR of less than 60 for at 
least 3 months.  

The Veteran was afforded VA genitourinary examination in May 
2006.  The examiner noted that at the time of examination, 
the Veteran's blood urea nitrogen (BUN) and glucose were 
normal.  The examiner noted that the medical evidence in the 
Veteran's claims file confirmed that the Veteran had a 
history of episodic renal insufficiency, possibly medicine 
induced.  The examiner diagnosed the Veteran with chronic 
renal insufficiency, but noted that the disorder had no 
effect on the Veteran's occupation or daily activities.  

The Board notes that the RO interpreted the May 2006 VA 
examination as assigning a diagnosis of chronic renal 
insufficiency, resolved.  The Board acknowledges that the 
opinion of the VA examiner is not entirely clear.  The 
examiner assigned a diagnosis of chronic renal insufficiency, 
and in the line directly below this diagnosis, assigned a 
diagnosis of testicular pain; resolved.  Affording the 
Veteran the full benefit of the doubt, it appears that the 
examiner intentionally separated the 2 disorders before 
qualifying testicular pain as "resolved."  Further, the 
above outlined medical evidence since this examination tends 
to suggest that the Veteran's renal insufficiency had not 
resolved at this time.  Therefore, the Board interprets the 
May 2006 VA examination to assign a diagnosis of chronic 
renal insufficiency.  

In conclusion, the evidence of record demonstrates that the 
Veteran received treatment on numerous occasions during his 
military service.  Likewise, it establishes that the Veteran 
has continued to seek treatment for renal insufficiency, 
receiving a diagnosis as recently as August 2007.  This 
indicates that the Veteran has a current diagnosis of renal 
insufficiency.  While there is direct evidence linking the 
Veteran's current renal insufficiency to his military 
service, the Board has considered the proximity in time 
between the 2 diagnoses.  The Veteran was noted to have renal 
insufficiency upon separation in January 2006, and lab 
results from as early as May 2006 confirmed that the Veteran 
suffered from renal insufficiency.  

The Board has weighed this favorable evidence against the 
absence of medical evidence of a nexus between the Veteran's 
current diagnosis and the renal insufficiency suffered during 
military service.  In so doing, the Board finds that the 
preponderance of the evidence is in favor of a grant of 
service connection.  Having afforded the Veteran the full 
benefit of the doubt, the Board finds that the Veteran is 
entitled to service connection for chronic renal 
insufficiency.  See 38 U.S.C. § 5107(b).



Service Connection for Hypertension

The Veteran contends that he is entitled to service 
connection for hypertension.  Upon review of the evidence of 
record, the Board finds that the evidence of record is at 
least in equipoise.  As such, affording the Veteran the full 
benefit of the doubt, the Board finds that service connection 
is warranted for hypertension.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service medical records suggest that he was 
treated for hypertension during his military service.  For 
example, a November 2005 treatment note indicates that the 
Veteran was being treated for hypertension at that time.  The 
Veteran's January 2006 retirement examination indicates that 
the Veteran had essential hypertension, benign, at this time.  
Finally, a note from September 2005 indicates that the 
Veteran had a systolic blood pressure of 161 millimeters (mm) 
and a diastolic blood pressure of 100 mm.  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
mm or greater, or systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2008).  While 
this single reading alone is not sufficient to establish that 
the Veteran had hypertension, it is still favorable evidence 
that must be considered by the Board.  

Post-service medical records also suggest that the Veteran 
received treatment for hypertension within one year of his 
separation from service.  When hypertension becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of  service, it will be presumed to have been 
incurred in service, even if there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

According to a September 2006 treatment note, the Veteran had 
hypertension, which the Veteran was controlling at home and 
with the medication Lisinopril.  A February 2007 treatment 
note demonstrates that the Veteran was still receiving 
treatment for hypertension at that time.  According to this 
note, the Veteran had essential hypertension, benign.  The 
physician indicated that diet and exercise were discussed 
with the Veteran, who was still being treated with Lisinopril 
to treat his hypertension.  A VA treatment note from August 
2006 also indicated that the Veteran was being treated with 
Metoprolol Tartrate, which is used to treat, among other 
things, elevated blood pressure.  Based on this evidence, the 
Board finds that the preponderance of the evidence suggests 
that the Veteran has a current diagnosis of hypertension.  

The Board notes that blood pressure readings recorded in the 
record do not in and of themselves support a diagnosis of 
hypertension.  See 38 C.F.R. § 4.104.  However, the competent 
medical evidence of record consistently notes that the 
Veteran has been diagnosed with hypertension.  While the 
physicians providing these opinions did not always indicate 
what blood pressure readings they were basing these diagnoses 
on, there is no evidence of record to suggest that their 
conclusions were in fact inaccurate.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  There are no medical records refuting 
the diagnoses of hypertension.  There are numerous references 
to high blood pressure, pulmonary hypertension, and essential 
hypertension.  Further, the Veteran was treated for 
hypertension and placed on medication within one year of his 
separation from service.  Since the Board is not free to 
substitute its own judgment for that of a medical expert, 
without independent medical evidence of record supporting 
such a finding, the Board accepts the medical opinions 
diagnosing the Veteran with hypertension.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

As a final matter, the Board notes that the Veteran was 
afforded a VA examination in May 2006 for hypertension.  The 
Board does not find this examination to be probative to the 
Veteran's claim, however.  The Veteran was noted to have a 
systolic blood pressure of 138 mm and a diastolic blood 
pressure of 88 mm.  The examiner noted that the date of onset 
for hypertension was 2001.  However, the examiner 
subsequently noted that the Veteran was not diagnosed with 
hypertension.  Also, the examiner noted that the Veteran 
reported never taking blood pressure medication but 
subsequently noted that the Veteran required continuous 
medication to control his hypertension.  Finally, the 
examiner noted that the Veteran had a history of renal 
disease and cardiovascular disease secondary to his 
hypertension, but as noted above, also indicated that the 
Veteran did not have hypertension.  

Since the evidence within this examination is contradictory 
of itself, the Board has not taken this examination into 
account in making its final decision, as it does not provide 
a reliable opinion.  However, a remand for a new VA 
examination is not necessary, as the Veteran has not been 
prejudiced.  The Board has found that the record already 
contains sufficient medical evidence in support of the 
Veteran's claim to decide this claim.  As such, no new VA 
examination is required.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Therefore, when affording the Veteran the full benefit of the 
doubt, the evidence for and against the Veteran's claim is at 
least in equipoise.  The Board finds that the Veteran is 
entitled to service connection for hypertension.  See 38 
U.S.C. § 5107(b).


ORDER

Entitlement to service connection for chronic epididymitis, 
claimed as testicular pain, is granted.  

Entitlement to service connection for renal insufficiency is 
granted.  

Entitlement to service connection for hypertension is 
granted.  


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


